Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 4th, 2022.  Claims 1-3, 5-7, 10-15, 18-25, and 27-33 are pending.  Claims 4, 8, 9, 16, 17, and 26 are canceled.  Claims 18-25, and 27-33 are withdrawn from consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the arrangement of the device are indefinitely defined herein.  Throughout the claims, it is recited that there is an additional system (i.e. “second system” in claim 1, “third system” I cl. 2, “fourth system” in cl. 3) that is “serial to, and downstream of, the [prior] system.”  
However, the relationship between this subsequent system and the prior system is indefinitely defined herein as the claims merely point to a general serial, downstream connection with the next system as a whole.  
The term “serial to” implies a connection with the last element in the sequence to the next element in the subsequent sequence.  However, the claims do not particularly define this connection so as to provide a clearly sought serial connection from a last point to the next point in the flow arrangement.
By this, and exemplified in claim 1, does Applicant intend to recite that element (i) of the second mixing chamber of the second system is serially connected with the first detector of the first system?
Examiner notes that discussion to the second mixing chamber (and likewise elements in these subsequent systems) being “in fluid communication” is insufficient alone to provide for serial connection as fluid communication may be established across any number of elements spanning any distance so long as a fluid communication exists.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 10-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (USPN 4,153,766), hereafter Koide and further evidenced through Forbes (USPN 5,756,883), in view of Petro et al. (US 2001/0037674), hereafter Petro, Kurose et al. (USPN 6,610,816), hereafter Kurose, and in view of Priddy et al. (USPN 4,572,819), hereafter Priddy, and in view of Petersen (US 2003/0116487).
Koide discloses a system and method for the continuous production of PET (abstract). With regards to claims 1, 2, 5, 12, 14, 15, Koide discloses three systems serially connected to one another, wherein a first system includes a first sample pump 17 for drawing sample (BHET or its low-polymers, as in cls. 14,15) from a sample reservoir (not shown, but implicitly recited as being in flow communication with the conduit and pump drawing the sample) to a first mixing system 1, and wherein a conduit downstream of the first mixing system provides for fluid communication therewith a first detector 21 (viscometer for viscosity, as in cls. 5).  Koide further disclose a second system serial to the first system, comprising a second mixing chamber 2 downstream and in fluid communication with the first detector, and a second detector 22 in fluid communication with the second mixing chamber (the second mixing chamber solution flowed past two detectors as in detector 22 and detector 23).  Koide further discloses a third system serial to the second system, comprising a third mixing chamber 3 downstream of and in fluid communication with the second detector, and a third detector 23, the third detector being in fluid communication with the third mixing chamber (cols. 2&3, figs., for example).  With regard to claims 10 and 11, Koide discloses a first system mixing chamber pump 18, as claimed and for delivering to detector 21, as well as a second system mixing chamber pump 19, as claimed as claimed and for delivering to detector 22, and a third system mixing chamber pump 20, as claimed and for delivering to detector 23,  (see fig. 1, for example). With regards to claims 14 and 15, the device of Koide is fully capable of being used with such samples.
With regards to claims 1,2, Koide does not specifically disclose first, second, and third solvent reservoirs/pumps.  
With regard to claims 1 and 7, Koide discloses a first detector as in item (v), and a second detector as in item (vi), but does not specifically disclose first and second detector trains as in items (v) and (vi) wherein the detector trains include a first and first additional detector (and likewise with second/second additional detector as in item vi).
With regard to claim 1, Koide does not specifically disclose a sample detector configured to detect a property of the sample and being in fluid communication with the sample reservoir and first mixing chamber.
Further, if the mixing chambers of Koide are not taken as mixing chambers than such a modification would have been obvious.
Further, as in claims 1, if Koide is not taken as providing a sample reservoir than such a modification would have been obvious.
With regard to claim 3, Koide does not specifically disclose a fourth system serial to the third system as recited therein.
With regard to claim 6, Koide does not specifically disclose the first/additional and second/additional detect light scattering and viscosity, respectively.
With regard to claims 12 and 13, Koide does not specifically disclose a sample reservoir as a chemical reactor with a recirculation loop as recited therein.
Petro discloses high temperature characterization of polymers with an HPLC system having multiple mobile-phase reservoirs (abstract).  Petro discloses providing multiple reservoirs and respective pumps for providing solvent in the preparation of the polymer material (pars. [0055-0056,0144], figs. 2A,6, for example).  Petro further discloses utilizing sample reservoirs as injection loops.
Kurose discloses a system and process for the production of polyamide (abstract).  Kurose discloses that the mixing chambers include agitators 6 for actively mixing the components therein, and discloses sample reservoirs (i.e. 8,9, 10, 11) fluidically connected for supplying sample to the respective mixing chambers (lines 15-20, col. 7, columns 10&11, figures, for example).

Priddy discloses an apparatus for anionic polymerization (abstract).  Priddy discloses a reactor as a closed loop configuration with a pump to cause circulation and supply of liquid within the reactor (lines 10-25, col. 5, fig. 1, for example).  Priddy further discloses that means to generate a signal to measure the molecular weight of the produce in the mixture may be accomplished by any of a variety of devices such as a viscometer, light scattering, and the like (lines 35-42, col. 4, for example).

Petersen discloses an automated fluid filtration system for conducting separation processes and acquiring data thereabout (abstract).  Petersen discloses a fluid sample reservoir 100 in communication with a sample detector (i.e. 160-168; pH, temperature, conductivity; see for example probe 166 in fluid communication with reservoir 100 and within mixing chamber at zone 5) that is in fluid communication with the reservoir and the first mixing chamber (pars. [0021,0040,0055-0057], figs. 1-3, for example).

It would have been obvious to modify Koide to include multiple reservoirs and pumps for providing solvent to the mixing chambers such as taught by Petro in order to adapt a well-known component in polymerization reactions, wherein addition of solvents provides for producing polymer that are relatively more soluble and with producing polymer that is relatively more uniform in its molecular weight distribution compared to bulk polymerization.  Further, while Petro discloses two solvent reservoirs and pumps, it would have been an obvious design choice to one of ordinary skill in the art to apply such third reservoir and pump to the third system as already disclosed in Koide for purposes of likewise instrumentation in the three systems as seen in Koide for equivocally monitoring and producing the resultant polymer material.
Additionally, it would have been obvious to modify Koide to include mixing within the sample mixing chambers such as taught by Kurose in order to provide active means to combine the components and provide for polymerization thereof as likewise desired in Koide.

Further, it would have been obvious to modify Koide to include additional detectors to both of the first and second systems as in detector trains 115, 125 in items (v) and (vi), wherein Koide provides to disclose flow-through (i.e. including an inlet and outlet to allow for the material to flow therethrough) viscometers which receive the material leaving each mixing vessel, and the provision to including an additional detector in each fllow-through viscometer amounts to a routine and obvious duplication of parts (see MPEP 2144.04, VI, B), wherein the detector/additional detectors in items (v), (vi) are defined as both being configured to detect a property of the [first/second] mixing chamber solution (and no particular requirement, for example, to detect different properties of the solution).  Providing a second or duplicate sensing element within the viscometers of Koide represents an obvious engineering modification for the reasons discussed above and wherein providing a second or duplicate sensing element to measure the melt viscosity from the mixing vessel(s) provides the system computer with additional data points so as to more accurately assess and determine a true melt viscosity that is emerging and thus better informing the downstream control processes so as to meet the desired melt viscosity.
Further, as in claim 7, the first/first additional and second/second additional detectors detect the same property (viscosity) and are fully capable of doing so under different conditions (i.e. with respect to different samples, at different points in time, etc…)
This is further evidenced through Forbes (USPN 5,756,883) who discloses an automatic viscometer including multiple detectors in order to more accurately measure viscosity of a sample.
For likewise reasons to the above, such a modification is also seen as obvious to one of ordinary skill in the art in parallel as in claims 3 and 4 with respect to the third detector train and fourth detector train.

Further, it would have been obvious to provide a fourth system serial to and downstream from the third system, as recited in claim 3, wherein such modification is drawn to a replication of parts absent a showing of a new and unexpected result being produced.  Examiner asserts that the individual systems do not require any particular processing or product formation such that the various systems claimed do not show particular significance apart from one another and amount to a generally provided Nth additional stage of repeated physical architecture connected with the prior N-1 stage (see also MPEP 2144.04).  
This can be appreciated in the system of Koide wherein ethylene glycol “EG” is evolved at each system by respective condensers 4, 5, and 6.  Koide further discloses that the respective vessels (through which the polyester-forming material is passed and form which EG is evolved and withdrawn through the condensers) are temperature controlled as well as having the degree of vacuum controlled by respective ejector nozzles, pressure regulating controller and controlling valves.  Further, at each stage, the viscosity is measured by a respective viscometer.  By this, it would have been obvious to one of ordinary skill in the art to modify Koide to include an additional stage (herein, fourth system serial to the third) wherein one is afforded the ability to adjust the temperature and vacuum of the vessels to afford a likewise polyermization of polyester and coincident evolving level of “EG” from the polyester-forming material while further delineating the process into a fourth stage wherein the controlled polymerization system is provided with a fourth measurement/data point to the viscosity to afford more refined control to the polymerization (and by way of applied control to the degree of vacuum in polymerization vessel with respect to measured viscosity) output and yield increased uniformity to the product polymer and its degree of polymerization at the final stage (see also as in cols. 5&6 of Koide, for example).

With regard to claim 6, it would have been obvious to one of ordinary skill in the art to utilize a composite of a first/first additional detector (and second/second additional detector) to detect light scattering and viscosity, respectively such as suggested by Priddy so as to provide two forms of relevant property signals indicative of molecular weight of the polymeric mixture to inform the user/computer of the molecular weight in the reaction mixture in a more accurate, two-prong analysis.
With regard to claim 12, it would have been obvious to one of ordinary skill in the art to modify Koide to provide the sample reservoir as a chemical reactor comprising a recirculation loop as recited therein such as taught by Priddy in order to provide an obvious analogous form of the reservoir in which a closed loop reactor configuration suitably provides for a means of producing and injecting the BHET polyester forming material for polymerization in the system.  Examiner further notes that Applicant’s own specification in par. [0082] (as seen through US 2017/0234842) provides that a chemical reactor/injection loops are equivalent, obvious alternatives to that of a sample reservoir.

It would have been obvious to one of ordinary skill in the art to modify Koide to provide a sample detector configured to detect a property of the sample, the sample detector being in fluid communication with the sample reservoir and the first mixing chamber such as taught by Petersen in order to provide with a further, initial data point of the base sample being first delivered so as to inform a user and/or the computer of a starting point measurement that may inform downstream results and/or processing.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-15, have been considered but are moot because the new ground of rejection in view of the amendments made to the claims.
In view of the amendments made to the claims, the claims are herein rejected as discussed above.
In relevant portion with respect to the amended claims the following is noted and taken from above in the body of the action –

With regard to claims 1 and 7, Koide discloses a first detector as in item (v), and a second detector as in item (vi), but does not specifically disclose first and second detector trains as in items (v) and (vi) wherein the detector trains include a first and first additional detector (and likewise with second/second additional detector as in item vi).
With regard to claim 1, Koide does not specifically disclose a sample detector configured to detect a property of the sample and being in fluid communication with the sample reservoir and first mixing chamber.

However, it would have been obvious to modify Koide to include additional detectors to both of the first and second systems as in detector trains 115, 125 in items (v) and (vi), wherein Koide provides to disclose flow-through (i.e. including an inlet and outlet to allow for the material to flow therethrough) viscometers which receive the material leaving each mixing vessel, and the provision to including an additional detector in each fllow-through viscometer amounts to a routine and obvious duplication of parts (see MPEP 2144.04, VI, B), wherein the detector/additional detectors in items (v), (vi) are defined as both being configured to detect a property of the [first/second] mixing chamber solution (and no particular requirement, for example, to detect different properties of the solution).  Providing a second or duplicate sensing element within the viscometers of Koide represents an obvious engineering modification for the reasons discussed above and wherein providing a second or duplicate sensing element to measure the melt viscosity from the mixing vessel(s) provides the system computer with additional data points so as to more accurately assess and determine a true melt viscosity that is emerging and thus better informing the downstream control processes so as to meet the desired melt viscosity.
Further, as in claim 7, the first/first additional and second/second additional detectors detect the same property (viscosity) and are fully capable of doing so under different conditions (i.e. with respect to different samples, at different points in time, etc…)

This is further evidenced through Forbes (USPN 5,756,883) who discloses an automatic viscometer including multiple detectors in order to more accurately measure viscosity of a sample.
For likewise reasons to the above, such a modification is also seen as obvious to one of ordinary skill in the art in parallel as in claims 3 and 4 with respect to the third detector train and fourth detector train.

Further, with regard to claim 1, Koide does not specifically disclose a sample detector configured to detect a property of the sample and being in fluid communication with the sample reservoir and first mixing chamber.
Petersen discloses an automated fluid filtration system for conducting separation processes and acquiring data thereabout (abstract).  Petersen discloses a fluid sample reservoir 100 in communication with a sample detector (i.e. 160-168; pH, temperature, conductivity; see for example probe 166 in fluid communication with reservoir 100 and within mixing chamber at zone 5) that is in fluid communication with the reservoir and the first mixing chamber (pars. [0021,0040,0055-0057], figs. 1-3, for example).
It would have been obvious to one of ordinary skill in the art to modify Koide to provide a sample detector configured to detect a property of the sample, the sample detector being in fluid communication with the sample reservoir and the first mixing chamber such as taught by Petersen in order to provide with a further, initial data point of the base sample being first delivered so as to inform a user and/or the computer of a starting point measurement that may inform downstream results and/or processing.

With regard to claim 6, Koide does not specifically disclose the first/additional and second/additional detect light scattering and viscosity, respectively.

Priddy discloses that means to generate a signal to measure the molecular weight of the produce in the mixture may be accomplished by any of a variety of devices such as a viscometer, light scattering, and the like (lines 35-42, col. 4, for example).

With regard to claim 6, it would have been obvious to one of ordinary skill in the art to utilize a composite of a first/first additional detector (and second/second additional detector) to detect light scattering and viscosity, respectively such as suggested by Priddy so as to provide two forms of relevant property signals indicative of molecular weight of the polymeric mixture to inform the user/computer of the molecular weight in the reaction mixture in a more accurate, two-prong analysis.

Additionally, the rejection of claims 1-3, 5-7, and 10-15 under 35 USC 112 b/2nd paragraph are maintained in the portion, as previously discussed in the Office Action mailed on December 7th, 2021, with respect to the indefinite nature of the recitations throughout the claims to an additional system (i.e. “second system” in claim 1, “third system” I cl. 2, “fourth system” in cl. 3) that is “serial to, and downstream of, the [prior] system.”  
Applicant is further directed to the above discussion in the body of the action.

For these reasons, claims 1-3, 5-7, and 10-15 remain rejected under 35 USC 112b/2nd and under 35 USC 103 over the above-discussed prior art.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798